State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519628
________________________________

In the Matter of WILLIE JAMES,
                    Petitioner,
      v

ANTHONY J. ANNUCCI, as Acting               MEMORANDUM AND JUDGMENT
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Clark, JJ.

                               __________


     Willie James, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County)
to, among other things, review a determination of respondent
Commissioner of Corrections and Community Supervision which found
petitioner guilty of violating a prison disciplinary rule.

     Determination confirmed.      No opinion.

     Peters, P.J., Garry, Egan Jr. and Clark, JJ., concur.
                              -2-                  519628

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court